DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the rectangular boxes shown in Figure 3 should be provided with descriptive text labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 and 11 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 1, line 4: replacing “emission” with --emitter--), (claim 1, line 5: replacing “emission” with --emitter--), (claim 8, line 2: replacing “emission” with --emitter--), and (claim 11: changing the claim dependency of claim 11 from claim 11 to claim 10).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (e.g., US 2014/0355736).

Regarding claim 10, Harada discloses a method of generating pulsed x-ray radiation (pars. 34-35) with a rotating anode (134) and a pulsed electron beam (pars. 34-35), comprising: emitting the pulsed electron beam (from 132) onto the anode (134); and rotating the anode with an angular velocity which varies in time (figs. 5 and 9), wherein the anode is rotated such that the variation of the angular velocity 

Regarding claim 11, Harada discloses driving the anode rotation by a stator-rotor combination (136/135), and varying in the stator (136) at least one of a frequency of an electrical current and an electrical power (par. 33) to cause a continuous oscillation in time of the angular velocity of the anode around the mean angular velocity (fig. 9).

Allowable Subject Matter
Claims 1-9 would be allowable if amended to overcome the claim objection(s) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2014/0355736) discloses a computed tomography (title) x-ray tube (13) for generating pulsed x-rays (pars. 34-35), comprising: an anode (134); an electron emitter (132) configured to generate a pulsed electron beam (pars. 34-35) onto the anode, wherein the electron emitter comprises a grid switch (25, 133) for generating the pulsed electron beam; and a rotation mechanism (27) for rotating the anode, wherein the rotation mechanism is configured to rotate the anode with an angular velocity which varies in time (figs. 5 or 9), such that the variation of the angular velocity in time is a continuous oscillation around a mean angular velocity in time (fig. 9), and wherein a rotational frequency of the anode and a switching frequency of the grid switch do not coincide (par. 43).
However, the prior art fails to disclose or fairly suggest a computed tomography x-ray tube for generating pulsed x-rays, including: wherein the rotation mechanism is configured to rotate the anode with an angular velocity which varies in time, such that the variation of the angular velocity in time is a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884